Case 2:21-mj-00109-DJA Document 12 Filed 02/09/21 Page 1of1

AO 94 (Rev. 01/09) Commitment to Another District

 

UNITED STATES DISTRICT COURT
for the

District of NEVADA

United States of America
Vv.

Case No. 2:21-mj-00109-DJA

 

Nem Nee Nee Nee Nee ee”

NATHANIEL J. DEGRAVE Charging District’s
Defendant Case No. 1:21-cr-00090-PLF
COMMITMENT TO ANOTHER DISTRICT
The defendant has been ordered to appear inthe . District of Columbia

The defendant may need an interpreter for this language: n/a

 

The defendant: will retain an attorney.

x is requesting court-appointed counsel.
The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the
United States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may
be promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.

Date: February 9, 2021

 

Judge's signature

DANIEL J, ALBREGTS, , U.S. MAGISTRATE JUDGE

 

Printed name and title

 

 

____ FILED ____ RECEIVED
____— ENTERED __ SERVED ON
COUNSEL/PARTIES OF RECORD

 

FEB -9 2021

 

 

 

ERK US DISTRICT COURT
ct DISTRICT OF NEVADA

 

BY: DEPUTY

 

 
